DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 21 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/21.
Applicant's election with traverse of Group II in the reply filed on 2/11/21 is acknowledged.  The traversal is on the ground(s) that the method of Group II recites elements of the device of Group I and, therefore, the device of Group I could not be used in a materially different process.  This is not found persuasive because, e.g., the device of Group I could be used on a terrestrial process which is materially different from the celestial process claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The claims recite a “celestial body.”  This term is understood to exclude Earth based on the specification and, e.g., claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (“Contour Crafting Simulation Plan for Lunar Settlement Infrastructure Build-up”, 2012) in light of Bodiford et al. (AIA A 1st Exploration Conference 2005-264, pp. 1-7) and Uetani et al. (US 2015/0125334).
Claims 22 and 28:  Khoshnevis a method of counter crafting on a celestial body using in-situ harvested materials (pp. 21-22) comprising the steps of: collecting in-situ material on a celestial body with a robotic arm (pp. 21-22); accepting the material into a material collector (pp. 12-13) where it is processed by grinding the material to reduce the size and mixed with a binder, such as water, to create a feedstock (pp. 21-22); a dispensing the feedstock via an extruder to create at least a portion of an object via additive manufacturing (pp. 21-22).

Khoshnevis and Bodiford, however, fail to teach creating a first filament from the collected material using a first extruder.  Uetani teaches that a suitable means for producing additive manufacturing filament is by mixing particles with a binder and extruding the feedstock filament which can be stored prior to use (¶ 0020).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the filament by extruding the in-situ material into a filament in the process of Khoshnevis with the predictable expectation of success.
Claim 29:  Khoshnevis also teaches that metallic material can be included in the feedstock (p. 12).
Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis, Bodiford and Uetani in light of Kamrani et al. (Rapid Prototyping: Theory and Practice).
Claims 23 and 30:  Khoshnevis teaches that the binder is water but fails to expressly teach an organic binder.  However, Kamrani teaches a contour crafting device for forming concrete from lunar regolith and explains that polymers can be used as the binder (i.e. claimed organic binder) (p. 248).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a polymeric binder in place of water with the predictable expectation of success.
Allowable Subject Matter
Claims 24-27 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Edmunson et al. (“IN SITU MANUFACTURING IS A NECESSARY PART OF ANY PLANETARY ARCHITECTURE”) teaches a process of recycling obsolete parts into filament on a celestial body.
Zacny et al. (“Asteroid Mining”, 2013) teaches a process of harvesting in-situ materials on an asteroid.
McLemore et al. (“Fabrication Capabilities Utilizing In Situ Materials”, 2008) discusses concepts relating to fabrication on celestial bodies.
None of the prior art cited above fairly teaches or suggests that the object is a spacecraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712